Ex. T3A.40 COMMONWEALTH OF VIRGINIA STATE CORPORATION COMMISSION GUIDE FOR ARTICLES OF INCORPORATION VIRGINIA STOCK CORPORATION The undersigned, pursuant to Chapter 9 of Title 13.1 of the Code of Virginia, state(s) as follows: 1. The name of the corporation is SLA Norfolk, Inc. 2. The number (and classes, if any) of shares the corporation is authorized to issue is (are): Number of shares authorized Class(es) 100 Common, $.01 par value 3. A. The name of the corporation’s initial registered agent is Commonwealth Legal Services Corporation B. The initial registered agent is (mark appropriate box): (1) (an individual who is a resident of Virginia and) ¨ an initial director of the corporation ¨ a member of the Virginia State Bar OR (2) x a domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in Virginia. 4. A. The corporation’s initial registered office address, which is the business office of the initial registered agent is: 4701 Cox Road, Suite 301, Glen Allen, , VA 23060-6802 (number/street) (city or town) (ZIP code) B. The registered office is physically located in the ¨ City or x county of Henrico 5. The initial directors are: NAME(S) ADDRESS(ES) Craig S. Miller 11 Merrall Street, Dedham, MA 02026 Aaron D. Spencer 69 Farlow Road, Newton, MA 02159 Paul W. MacPhail 241 Lumber Street, Hopkington, MA 01748 6. INCORPORATOR(S): /s/ Matthew S. Gilman Matthew S. Gilman SIGNATURE(S) PRINTED NAME(S)
